Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to
application filed on 01/22/20, assigned serial 16/749365 and title “Method and
control system for updating camera calibration for robot control”.
	The Terminal Disclaimer filed on 08/24/22 has been approved.
2. 	The following is the Examiner’s statement of reasons for the indication of
allowable subject matter:
After carefully reviewing the application and the additional search of all the
possible areas relevant to the present application, a set of related prior art
references have been found, but those prior art references are not deemed strong to
make the application unpatentable.  Thus, it is found that the application is now in
condition for allowance.
As per claims 21, 33, and 40, the prior art of record does not disclose a computing system, a method of updating camera calibration, and a non-transitory computer-readable medium, comprising: a control circuit configured to output, after a first camera calibration, one or more movement commands for causing the robot arm to move a calibration pattern to one or more locations within a camera
field of view based on the camera calibration information, to receive one or more calibration images via a communication interface, wherein the one or more calibration images are representative of respectively generated images by the
camera while the calibration pattern is at the one or more locations within the camera field of view, to perform a second camera calibration based on the one or more calibration images, wherein the second camera calibration outputs updated camera calibration information, to output a notification signal based on detecting a deviation between the camera calibration information and the updated camera calibration information.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 21-40, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664